Citation Nr: 0611790
Decision Date: 04/25/06	Archive Date: 06/16/06

DOCKET NO. 04-03 396A                       DATE APR 25 2006



On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for anxiety disorder.

2. Entitlement to service connection for multiple joint pains.

3. Entitlement to service connection for a skin rash.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for headaches.

ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to September 1991, and also had service in the Army National Guard. His military service included a period of approximately 6 months served in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) from an October 2002 RO decision which denied service connection for an anxiety disorder (other than a "neuropsychiatric condition", previously denied by the RO in July 1994, and for the limited purposes of this decision will be considered a separate disorder in light of a review of the medical evidence of record, which appears to indicate a separate disorder distinct from the claimed neuropsychiatric condition claimed in 1994), multiple joint pains, and a skin rash, and also found that new and material evidence had not been submitted to reopen a claim for service connection for headaches.

FINDINGS OF FACT

1. The veteran's anxiety disorder, multiple joint pains, and skin rash have been medically attributed to diagnosed conditions, and such conditions began following active duty and were not caused by any incident of service.

2. In a July 1994 decision, the RO denied the veteran's claim for service connection for headaches. Evidence received since that time is cumulative or redundant, or does not relate to an unestablished fact necessary to substantiate the claim, and the additional evidence does not raise 'a reasonable possibility of substantiating the claim.

-2



CONCLUSIONS OF LAW

1. Anxiety disorder, multiple joint pains, a skin rash, and headaches were not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

2. New and material evidence has not been submitted to reopen a claim for service connection for headaches, and the July 1994 RO decision remains final.
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War. Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F .R. Part 4, not later than December 31, 2006. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification. There must be

- 3 



a minimum of a6 month period of chronicity. There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War. 38 U.S.C.A. 1117; 38 C.F.R. 3.317.

If signs or symptoms have been medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War illness provisions were amended, effective March 1, 2002. In pertinent part, the new law provides that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection. 38 U.S.C.A. 1117; 38 C.F.R. 3.317.

Service records show that the veteran served in the Southwest Asia Theater of operations during the Persian Gulf War; hence, the provisions of the cited statute and regulation are applicable.

With regard to the veteran's claims for anxiety disorder, multiple joint pains, and a skin rash, claimed as due to undiagnosed illness, the claims file shows that veteran was given several VA examinations in August 2002. These examinations resulted in diagnoses which included stasis dermatitis, early lichen simplex chronicus, postinflammatory hyperpigmentation, tinea unguium, tinea cruris, intertrigo, minimal degenerative joint disease of the knees and pelvis, degenerative joint disease of the great toes, moderate lumbar spine degenerative joint disease, mild degenerative joint disease of the hands, and an anxiety disorder not otherwise specified.

Based on a review of the medical evidence, the Board finds that the veteran's anxiety disorder, multiple joint pains, and skin rash have all been attributed to diagnosed conditions. As these are diagnosed conditions (rather than undiagnosed

- 4



conditions) and are not among the specified diagnosed conditions listed in the law, the legal provisions on service connection for Gulf War illnesses do not apply.

Service connection may still be established if the diagnosed conditions are otherwise satisfactorily linked to service.

With regard to the veteran's claim for service connection for headaches, claimed as due to undiagnosed illness, the claims file does not indicate that this is a diagnosed condition. Service medical records are negative for complaints of headaches, and post-service medical records show only occasional complaints of headaches beginning years after service. Recent VA outpatient treatment records dated in 2003 and 2004 are negative for the presence of headaches.

Considering the medical evidence of record in light of the above-referenced criteria, the Board finds that the criteria for service connection for headaches as a result of undiagnosed illness are not met. The evidence of record does not establish that headaches have been manifest to a compensable degree since the veteran's separation from service. As such requirement for service connection as due to undiagnosed illness is not met, service connection for headaches is not warranted on this basis.

With regard to direct service connection for the claimed conditions, the Board finds that service connection under this basis is likewise not warranted. Competent medical evidence of record does not link any current anxiety disorder, multiple joint pains, or skin rash with the veteran's active service. VA examinations were given in August 2002 which diagnosed anxiety disorder, degenerative joint disease in various joints, and several skin conditions. However, the examiners did not link any of the diagnosed conditions to military service. Moreover, the veteran stated at these examinations that his joint pains had begun five years previously, and his skin rash had begun two or three years previously.

The Board must note the lapse of many years between the veteran's separation from service and the first treatment for the claimed disorder. The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor

- 5 



for consideration in deciding a service connection claim. Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

While the veteran's service medical records reflect complaints of a skin rash and
joint pain during service, the records also do not indicate a chronic disorder associated with these conditions.. Overall, the Board must find that the service medical records and, most importantly, post-service medical records provide evidence against the veteran's claims.

In the absence of competent medical evidence linking current anxiety disorder, multiple joint pains, or skin rash to military service or to any applicable one-year presumptive periods following service, service connection for the conditions on a direct basis must be denied.

While the veteran has expressed his belief that there is a relationship between his current anxiety disorder, multiple joint pains, skin rash, and his military service, as a layman he has no competence to give a medical opinion on diagnosis or etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With regard to direct service connection for headaches, the Board notes that this claim was previously denied by the RO in July 1994. Such decision is considered final, with the exception that the claim may be reopened if new and material evidence has been submitted since then, and if so reopened, the claim will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

- 6



At the time of the RO's July 1994 decision, evidence of record included the veteran's service medical records, VA outpatient treatment records, and VA examination reports. As such evidence was negative with regard to the presence of a chronic headache disability, the claim was denied.

Evidence received since the RO's July 1994 decision includes VA outpatient treatment records dated from 1997 to 2004 and VA examination reports dated in 2002. These records show complaints of occasional headaches beginning in 1997 (after service), but do not diagnose a chronic headache disorder and relate such disorder to military service or to Gulf War service. Thus, such records do not constitute "material" evidence as they do not raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not been submitted since the July 1994 RO decision. Thus the claim for service connection for headaches is not reopened, and service connection for headaches on a direct basis is denied.

The weight of the credible evidence demonstrates that there is no current anxiety disorder, multiple joint pains, skin rash, or headaches which are related to military service on a direct basis or due to undiagnosed illness based on Persian Gulf War service. The preponderance of the evidence is against the claims. Thus the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), imposes obligations on VA in terms of its duty to notify and assist claimants. Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

- 7



In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been generally satisfied by virtue of letters sent to the veteran in June 2002 and August 2002. In addition, by virtue of the rating decision on appeal, and the statement of the case (SOC), the veteran was provided with specific information as to why his claims were being denied, and of the evidence that was lacking. He was also supplied with the complete text of 38 C.F.R. § 3.159 in the January 2004 SOC.

With respect to element (4), the Board notes that the RO's letters along with the SOC generally informed the veteran that it was necessary to send any evidence in his possession that supported his claims to VA. There is no allegation from the veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.

The Board is mindful that, in concluding that the VCAA notice requirements have been satisfied, the Board has relied on communications. other than the RO's formal VCAA notice letters to the appellant. However, at bottom, what the VCAA seeks
to achieve is to give the appellant notice of the elements outlined above. Once that has been done - irrespective of whether it has been done by way of a single notice letter, or via more than one communication - the essential purposes of the VCAA have been satisfied. Here, the Board finds that, because each of the four content requirements of a VCAA notice has been met, any error in not providing a single notice to the appellant covering all content requirements was harmless. See, e.g., 38 C.F.R. § 20.1102 (2005). The veteran has not claimed that VA has failed to comply with the notice requirements of the VCAA.

- 8 



The Court's decision in Pelegrini II held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits, and that was done in this case.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3,2006), which held that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applies to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in . substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman, slip op. at 14. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. ld.

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the Court specified the type of notice required, in addition to the notice described in Dingess/Hartman, when a claimant petitions to reopen a previously finally denied claim with new and material evidence.

In the present appeal, the veteran was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection, but he was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal. Despite the lack of notice provided to the veteran on these latter two elements, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384,394 (1993) (where the Board addresses a question that has not been addressed by the agency of original

- 9



jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). The Board finds that in light of the notice already provided to the veteran that further notice is not warranted. The veteran is found to be fully aware of the types of evidence he needs from the Board to grant his claims.

The claims folder .contains all available service medical records, as well as VA medical records and reports of VA examinations. The veteran has not identified any other outstanding evidence to be obtained. Accordingly, the Board finds that VA has satisfied its duty to notify and to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.

ORDER

Service connection for anxiety disorder, multiple joint pains, and a skin rash are denied.

New and material evidence to reopen the claim not having been submitted, entitlement to service connection for headaches is denied.

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

- 10




